Citation Nr: 1637553	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  07-33 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to June 1992, October 2001 to December 2002, and from January 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Jackson, Mississippi Department of Veteran Affairs (VA) Regional Office (RO).

In August 2009, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Jackson, Mississippi.  A transcript of this hearing has been associated with the claims file.

This appeal was previously before the Board in June 2011, July 2014, and August 2015, at which times it was remanded for additional development.


FINDINGS OF FACT

1.  Because service examinations do not note a preexisting disability of GERD, the Veteran is presumed to have entered each of his periods of active service in sound condition.

2.  The presumption of soundness has not been rebutted.

3.  The Veteran's GERD was incurred during active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD have been met.  
38 U.S.C.A. §§ 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefits sought, any error in notice or assistance is harmless.

II.  Analysis

The law provides, "[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service." 38 U.S.C.A. § 1111.    

Here, the Veteran's service examinations do not "note" the presence of a disability of GERD upon examination into any of his periods of active duty service.  Even though several in-service Reports of Medical History elicited a history positive for complaints of "frequent indigestion," the corresponding service entrance examination reports failed to note the presence of any associated pre-existing disability of GERD.  Rather, clinical evaluations of the mouth, throat, abdomen, and viscera were all found to be "normal," and no further notations of GERD were listed in the section entitled "Notes and Significant or Interval History" of the examination reports.  Only a September 1997 examination for a "periodical physical" included a notation of "[p]ast hx of frequent indigestion while living in Germany."  Such is not sufficient to constitute a notation of a preexisting disability upon examination, acceptance, and enrollment into service.  Thus, the presumption of soundness applies to the Veteran in this case.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See Id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the Veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096. On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322 (2014)); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous'" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Applying the law to the facts of this case, the Board finds that the evidence does not reach the high standard of clear-and-unmistakable evidence under the test set forth in Wagner needed to rebut the presumption of soundness.  Specifically, the mere indication of complaints of indigestion dating back to the Veteran's pre-service period when he grew up in Germany does not necessarily unequivocally establish the incurrence or presence of disability of GERD pertaining to that time period.  The Board finds, contrary to the addendum opinions of October 2014 and December 2015, it cannot be said that GERD undebatably pre-existed service.  

Furthermore, even if the Board were to assume that there was unequivocal evidence of a pre-existing disability of GERD, there is no affirmative evidence to show that the increase in symptoms noted in a December 2003 service treatment report was clearly and unmistakably due to the natural progress of the disorder by comparing any change in baseline or by discussing the aggravational nature of GERD.  See, e.g. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (discussing the types of evidence that may constitute or contribute to clear and unmistakable evidence of lack of aggravation); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Rather, the October 2014 and December 2015 VA opinions that concluded that there was no permanent aggravation of GERD in service both erroneously relied on an inaccurate factual premise-that the Veteran increased his dose of Zantac to 150 mg in service but "now uses Zantac at a dose of 75 mg [] PRN." Contrary to the dosage reduction reported in the VA opinions, however, a review of the VA treatment records of record, which date back to 2005, consistently reported that the Veteran "takes Zantac 150mg BID."  See VA treatment records from 2005 through 2013.  As such, VA has not met its burden to rebut the presumption of soundness.  Accordingly, the Board will proceed to examine whether the Veteran is entitled to benefits under a theory of direct service connection.  

With regard to the first element of establishing service connection under 38 C.F.R. § 3.303, the evidence establishes a current disability during the appeal period.  See September 2011 VA examination (diagnosing GERD); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  

Furthermore, the Board notes that the Veteran was treated for GERD in service.  For example, a December 2003 service treatment report notes that the veteran was experiencing symptoms of reflux.  He was assessed with "GERD - symptomatic" and prescribed Zantac 150mg, daily.  

The crux of the matter hinges on whether the Veteran's GERD is related to service, including the indigestion and GERD-symptoms noted during his last period of active duty.  In ascertaining whether any of his current symptoms are related to the symptoms shown in service, the Board recognizes that there are negative VA opinions of record.  Initially, in a September 2011 VA opinion, it was found that his GERD was less likely related to service and "most likely related to tobacco abuse."  However, as noted in the Board's July 2014 remand, this opinion was inadequate because it did not address the in-service diagnosis and other digestive complaints documented in service.  In the October 2014 addendum opinion, the VA examiner explained that a review of the complaints noted in service in 2003 "have caused me to revise my opinion."  As such, the negative nexus opinion of September 2011 is of no probative value.  

In reviewing the subsequent VA opinions of October 2014 and December 2015, each explained that the Veteran's preexisting GERD symptoms intensified during service, requiring an increase of 150mg of Zantac, but ultimately concluded that this did not represent a permanent increase because (erroneously) his dosage was reduced to 75mg after service.  However, as noted above, post-service VA treatment records revealed a continual dosage of 150mg of Zantac, and the Veteran is entitled to the legal presumption of soundness; accordingly, these opinions are likewise insufficient and are of no probative value.   

Here, the Board finds the post-service VA treatment reports, which demonstrate continual treatment for GERD, controlled through the use of Zantac, dating back to the Veteran's service.  Crucially, the continual use of Zantac since service strongly denotes an in-service incurrence of his disability, thereby providing a link between service and his current disability.  Moreover, in the Veteran's May 2004 post-deployment questionnaire, conducted the same month as his separation from service, it was noted that he experienced "frequent indigestion" at that time.  Given the lengthy history and plethora of reflux symptoms demonstrated in the record over the years, including those noted during service, the Board can find no adequate basis to reject the positive evidence of record demonstrating that the Veteran's GERD continuously existed since his last period of service, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Given the unrebutted presumption that he entered service in sound condition and the favorable evidence of record which places the incurrence of his GERD during service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for GERD.


ORDER

Service connection for GERD is granted.


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


